Case: 09-20222     Document: 00511085626          Page: 1    Date Filed: 04/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 20, 2010
                                     No. 09-20222
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

CARLOS JAIR SOLIS-VIVEROS, also known as Carlos J. Solis, also known as
Carlos Solis-Viveros, also known as Carlos Solis-Rivero, also known as Carlos
Jair Solis-Rivero,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:08-CR-694-1


Before SMITH, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Carlos Jair Solis-Viveros has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967).          Solis-Viveros has been deported from the
United States and has not filed a response. Our independent review of the
record and counsel’s brief discloses no nonfrivolous issue for appeal.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-20222    Document: 00511085626 Page: 2         Date Filed: 04/20/2010
                                 No. 09-20222

Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED
in part as frivolous, see 5 TH C IR. R. 42.2, and in part as moot. See United States
v. Rosenbaum-Alanis, 483 F.3d 381, 383 (5th Cir. 2007).




                                         2